Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 8-13, 15-17 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-23 of parent U.S. Patent No.11,223,556 B2 to Magzimof et al. (hereinafter as Magzimof).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, 15-17 of the instant application merely broaden the scope of the claims 1-23 of the Magzimof Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.


Regarding claim 1, Magzimof discloses a method for determining assignments of data streams in a terminal to wireless communication channels, the method comprising (see claim 1, col. 23, lines 65-67): 
identifying a plurality of complementary sets of data streams, wherein the data streams within a complementary set represent encoded streams of sensor data from a same sensor (see claim 1, col. 24, lines 15-18);
obtaining an optimization model for optimizing the assignments of the data streams to the wireless communication channels, the optimization model enforcing a constraint that data streams within a complementary set are assigned to at least two different wireless communication channels that are operated by different wireless communications carriers (see claim 1, col. 24, lines 19-24); 
performing an optimization based on the optimization model to determine the assignments (see claim 1, col. 24, lines 25-26); 
configuring the terminal to transmit the data streams over the wireless communication channels in accordance with the assignments (see claim 1, col. 24, lines 27-29); and 
transmitting the data streams over the wireless communication channels to a platform server (see claim 1, col. 24, lines 30-32).

Regarding claim 2, Magzimof discloses the method of claim 1, further comprising: 
responsive to a change in state of the terminal, updating the optimization to determine updated assignments (see claim 2, col. 24, lines 33-36); and 
re-configuring the terminal based on the updated assignments (see claim 2, col. 24, lines 37-38).

Regarding claim 3, Magzimof discloses the method of claim 1, further comprising: 
responsive to a change in parameters of the wireless communications channels, updating the optimization to determine updated assignments (see claim 3, col. 24, lines 39-42); and 
re-configuring the terminal based on the updated assignments (see claim 3, col. 24, lines 43-44).

Regarding claim 4, Magzimof discloses the method of claim 1, wherein the terminal comprises a mobile terminal, and wherein optimization model is derived from a simulation of the terminal moving through an environment and information describing available network infrastructure in the environment (see claim 22, col. 28, lines 32-36).
Regarding claim 5, Magzimof discloses the method of claim 1, wherein performing the optimization comprises optimizing for lowest latency or highest quality of service (see claim 6, col. 25, lines 33-35).

Regarding claim 6, Magzimof discloses the method of claim 1, wherein obtaining the optimization model comprises receiving a configuration from the platform server via an application programming interface of an orchestrator of the terminal (see claim 7, col. 25, lines 36-39).

Regarding claim 8, Magzimof discloses a non-transitory computer-readable storage medium storing instructions for determining assignments of data streams in a terminal to wireless communication channels, the instructions when executed by a processor causing the processor to perform steps comprising (see claim 8, col. 25, lines 40-44): 
identifying a plurality of complementary sets of data streams, wherein the data streams within a complementary set represent encoded streams of sensor data from a same sensor (see claim 8, col. 25, lines 58-61); 
obtaining an optimization model for optimizing the assignments of data streams to the wireless communication channels, the optimization model enforcing a constraint that data streams within a complementary set are assigned to at least two different wireless communication channels that are operated by different wireless communications carriers (see claim 8, col. 25, lines 62-67); 
performing an optimization based on the optimization model to determine the assignments (see claim 8, col. 26, lines 1-2); 
configuring the terminal to transmit the data streams over the wireless communication channels in accordance with the assignments (see claim 8, col. 25, lines 6-5); and 
transmitting the data streams over the wireless communication channels to a platform server (see claim 8, col. 26, lines 6-7).

Regarding claim 9, Magzimof discloses the non-transitory computer-readable storage medium of claim 8, the instructions when executed further causing the processor to perform steps including: 
responsive to a change in state of the terminal, updating the optimization to determine updated assignments (see claim 9, col. 26, lines 8-14); and 
re-configuring the terminal based on the updated assignments (see claim 9, col. 26, lines 15-16).

Regarding claim 10, Magzimof discloses the non-transitory computer-readable storage medium of claim 8, the instructions when executed further causing the processor to perform steps including: 
responsive to a change in parameters of the wireless communications channels, updating the optimization to determine updated assignments (see claim 10, col. 26, lines 17-23); and 
re-configuring the terminal based on the updated assignments (see claim 10, col. 26, lines 24-25).

Regarding claim 11, Magzimof discloses the non-transitory computer-readable storage medium of claim 8, wherein the terminal comprises a mobile terminal, and wherein the optimization model is derived from a simulation of the terminal moving through an environment and information describing available network infrastructure in the environment (see claim 23, col. 28, lines 37-42).

Regarding claim 12, Magzimof discloses the non-transitory computer-readable storage medium of claim 8, wherein performing the optimization comprises optimizing for lowest latency or highest quality of service (see claim 13, col. 27, lines 16-19).

Regarding claim 13, Magzimof discloses the non-transitory computer-readable storage medium of claim 8, wherein obtaining the optimization model comprises receiving a configuration from the platform server via an application programming interface of an orchestrator of the terminal (see claim 14, col. 27, lines 20-25).

Regarding claim 15, Magzimof discloses a computing system that communicates complementary data streams over a plurality of wireless communication channels, the computing system comprising: 
one or more sensors (see claim 8, col. 25, lines 58-61); 
one or more communication interfaces associated with the plurality of wireless
communication channels (see claim 8, col. 25, lines 40-44); 
a processor (see claim 8, col. 25, lines 43); and 
a non-transitory computer-readable storage medium storing instructions for determining assignments of data streams in a terminal to wireless communication channels, the instructions when executed by a processor causing the processor to perform steps comprising (see claim 8, col. 25, lines 40-44): 
identifying a plurality of complementary sets of data streams, wherein the data streams within a complementary set represent encoded streams of sensor data from a same sensor (see claim 8, col. 25, lines 58-61); 
obtaining an optimization model for optimizing the assignments of data streams to the wireless communication channels, the optimization model enforcing a constraint that data streams within a complementary set are assigned to at least two different wireless communication channels that are operated by different wireless communications carriers (see claim 8, col. 25, lines 62-67); 
performing an optimization based on the optimization model to determine the assignments (see claim 8, col. 26, lines 1-2); 
configuring the terminal to transmit the data streams over the wireless communication channels in accordance with the assignments (see claim 8, col. 25, lines 6-5); and 
transmitting the data streams over the wireless communication channels to a platform server (see claim 8, col. 26, lines 6-7).

Regarding claim 16, Magzimof discloses the computing system of claim 15, the instructions when executed further causing the processor to perform steps including: 
responsive to a change in state of the computing system, updating the optimization to determine updated assignments (see claim 15, col. 27, lines 26-29); and 
re-configuring the communication interfaces based on the updated assignments (see claim 15, col. 27, lines 30-31).
Regarding claim 17, Magzimof discloses the computing system of claim 15, the instructions when executed further causing the processor to perform steps including: 
responsive to a change in parameters of the wireless communications channels, updating the optimization to determine updated assignments (see claim 16, col. 27, lines 32-35); and 
re-configuring the communication interfaces based on the updated assignments (see claim 16, col. 27, lines 36-37). 

Claims 7, 14 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-23 of parent U.S. Patent No.11,223,556 B2 to Magzimof et al. in view of Nemiroff (US Publication 2010/0091888 A1).  
Regarding claim 7, Magzimof discloses the method of claim 1.
The claims of Magzimof may not explicitly show “the encoded streams comprise different encodings that differ in at least one of: different bit rates, different compression parameters, and different quality parameters.”
However, Nemiroff, in the same of performing multi-rate encoding, teaches “the encoded streams comprise different encodings that differ in different bit rates (multi-rate encoder is configured to transmit multiple encoded streams of the same video source stream at different bit rates, see abstract, paragraph 0072).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Magzimof to include “the encoded streams comprise different encodings that differ in different bit rates” as taught by Nemiroff so that it would maximum the available bandwidth and minimize the disruption to viewing experience in situations involving requests for video data than can actually fit through the pipe (see paragraph 0009).

Regarding claim 14, Magzimof discloses the non-transitory computer-readable storage medium of claim 8.
The claims of Magzimof may not explicitly show “the encoded streams comprise different encodings that differ in at least one of: different bit rates, different compression parameters, and different quality parameters.”
However, Nemiroff, in the same of performing multi-rate encoding, teaches “the encoded streams comprise different encodings that differ in different bit rates (multi-rate encoder is configured to transmit multiple encoded streams of the same video source stream at different bit rates, see abstract, paragraph 0072).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Magzimof to include “the encoded streams comprise different encodings that differ in different bit rates” as taught by Nemiroff so that it would maximum the available bandwidth and minimize the disruption to viewing experience in situations involving requests for video data than can actually fit through the pipe (see paragraph 0009).


Claim 18 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-23 of parent U.S. Patent No.11,223,556 B2 to Magzimof et al. in view of Kotab (US Publication 2018/0218073 A1).  
Regarding claim 18, Magzimof discloses the computing system of claim 15.
The claims of Magzimof may not explicitly show “the computing system comprises a connected vehicle system.”
However, Kotab teaches “the computing system comprises a connected vehicle system (a vehicle communication system for distributing and directing of media streams, see Fig. 8, paragraphs 0043, 0131, 0190).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Magzimof to include “the computing system comprises a stationary camera system” as taught by Kotab so that it would use a vehicle to have the ability to distribute media content, and control an infotainment system, mobile devices and other device associated with the vehicle (see paragraph 0133).

Claim 19 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-23 of parent U.S. Patent No.11,223,556 B2 to Magzimof et al. in view of Wilshinsky et al. (US Publication 2018/0218073 A1).
Regarding claim 19, Magzimof discloses the computing system of claim 15.
The claims of Magzimof may not explicitly show “the computing system comprises a stationary camera system.”
However, Wilshinsky teaches “the computing system comprises a stationary camera system (multiple communication channels are established for transmission of data streams between an IP camera and network nodes, see paragraph 0073).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Magzimof to include “the computing system comprises a stationary camera system” as taught by Wilshinsky so that it would allow use the IP camera to optimize the transmission of the discrete pieces of data using multiple communication channels (see paragraph 0073).

Claim 20 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-23 of parent U.S. Patent No.11,223,556 B2 to Magzimof et al. in view of Nemiroff (US Publication 2010/0091888 A1).  
Regarding claim 20, Magzimof discloses the computing system of claim 15.
The claims of Magzimof may not explicitly show “the encoded streams comprise different encodings that differ in at least one of: different bit rates, different compression parameters, and different quality parameters.”
However, Nemiroff, in the same of performing multi-rate encoding, teaches “the encoded streams comprise different encodings that differ in different bit rates (multi-rate encoder is configured to transmit multiple encoded streams of the same video source stream at different bit rates, see abstract, paragraph 0072).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Magzimof to include “the encoded streams comprise different encodings that differ in different bit rates” as taught by Nemiroff so that it would maximum the available bandwidth and minimize the disruption to viewing experience in situations involving requests for video data than can actually fit through the pipe (see paragraph 0009).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (US Publication 2013/0094522 A1) in view of Korotaev et al. (US Publication 2017/0048328 A1).
Regarding claim 1, Moshfeghi discloses a method for determining assignments of data streams in a terminal to wireless communication channels (a method for assigning data streams to RF frequency channels, see paragraphs 0066-0067), the method comprising:
identifying a plurality of complementary sets of data streams (some data streams carry different and some data streams carry the same data, see paragraph 0069), wherein the data streams within a complementary set represent redundant data from a common data source (some of the data streams comprises redundant/same data, see paragraphs 0069, 0092);
obtaining an optimization model for optimizing the assignments of data streams to the wireless communication channels (during the multiplexing mode of operation, data streams are communicated using corresponding carrier RF channels, see paragraphs 0067, 0066), the optimization model enforcing a constraint that data streams within a complementary set are assigned to at least two different wireless communication channels (data streams such as Data 1 and Data 2 are assigned over different frequency channels, see paragraph 0067);
performing an optimization based on the optimization model to determine the assignments (during a multiplexing mode of operation, spatial/directionality configuration of transceivers may be optimized by controlling and/or adjusting configuration of beamforming and antenna arrangements, and selection and assignment of RF channels is based on SINR/SLNR measurement, see paragraph 0070);
configuring the terminal to transmit the data streams over the wireless communication channels in accordance with the assignments (data streams D1 and D2 are configured to transmit over different transceivers in accordance with the RF channels assignment, see paragraphs 0071, 0070); and
transmitting the data streams over the wireless communication channels (data streams such as Data 1 and Data 2 over different frequency channels, see paragraph 0067).
Moshfeghi may not explicitly show transmitting the data streams “to a platform server.”
However, Korotaev, in the same field of endeavor, teaches transmitting the data streams “to a platform server (data streams are transmitted from the proxy process to the proxy server, see paragraph 0040).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data streaming method of Moshfeghi to include transmitting the data streams “to a platform server” as taught by Korotaev so that it would allow diagnostic data or recommended settings to be advertised by the proxy server to clients periodically or at the time that an initial connection is established (see paragraph 0040).

Regarding claim 2, Moshfeghi discloses the method of claim 1, further comprising:
responsive to a change in state of the terminal, updating the optimization to determine updated assignments (based on the device locations, the network management engine will dynamically reconfigure, control and manage the distributed transceivers and associated antenna array, see paragraphs 0032, 0094); and
re-configuring the terminal based on the updated assignments (dynamically reconfigure, control and manage the transceivers and antenna array of the application device 111, see paragraphs 0032, 0094).

Regarding claim 3, Moshfeghi discloses the method of claim 1, further comprising:
responsive to a change in parameters of the wireless communications channels, updating the optimization to determine updated assignments (based on the collected link quality, communication environment information, propagated environment conditions, the network management engine will dynamically reconfigure, control and manage the distributed transceivers and associated antenna array, see paragraphs 0032, 0094); and
re-configuring the terminal based on the updated assignments (dynamically reconfigure, control and manage the transceivers and antenna array of the application device 111, see paragraphs 0032, 0094).

Regarding claim 4, Moshfeghi discloses the method of claim 1, wherein the terminal comprises a mobile terminal, and wherein optimization model is derived from a simulation of the terminal moving through an environment (device locations, see paragraphs 0032, 0094) and information describing available network infrastructure in the environment (propagation environment conditions, reflectors in the environment and their positions, transceiver/receiver locations, the number of application devices that are being communicated with, see paragraphs 0041).

Regarding claim 5, Moshfeghi discloses the method of claim 1, wherein performing the optimization comprises optimizing for lowest latency or highest quality of service (application QoS requirements, see paragraph 0094).

Regarding claim 6, Moshfeghi discloses the method of claim 1.
Moshfeghi may not explicitly show “obtaining the optimization model comprises receiving a configuration from the server platform via an application programming interface of an orchestrator of the terminal.”
However, Korotaev, in the same field of endeavor, teaches “obtaining the optimization model comprises receiving a configuration from the server platform via an application programming interface of an orchestrator of the terminal (proxy server provides diagnostic data or recommended settings to clients periodically or at the time that an initial connection is established, see paragraph 0040).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data streaming method of Moshfeghi to include transmitting the data streams “to a platform server” as taught by Korotaev so that it would allow the application to identify an optimal number of connections and data streams based on the information provided by the proxy server (see paragraph 0040).


Regarding claim 8, Moshfeghi discloses a non-transitory computer-readable storage medium storing instructions for determining assignments of data streams in a terminal to wireless communication channels (non-transitory computer readable storage medium having stored a computer program), the instructions when executed by a processor (executable by a machine, see paragraph 0095) causing the processor (central processor and network management engine, see paragraphs 0027, 0038) to perform steps comprising:
identifying a plurality of complementary sets of data streams (some data streams carry different and some data streams carry the same data, see paragraph 0069), wherein the data streams within a complementary set represent redundant data from a common data source (some of the data streams comprises redundant/same data, see paragraphs 0069, 0092);
obtaining an optimization model for optimizing the assignments of data streams to the wireless communication channels (during the multiplexing mode of operation, data streams are communicated using corresponding carrier RF channels, see paragraphs 0067, 0066), the optimization model enforcing a constraint that data streams within a complementary set are assigned to at least two different wireless communication channels (data streams such as Data 1 and Data 2 are assigned over different frequency channels, see paragraph 0067);
performing an optimization based on the optimization model to determine the assignments (during a multiplexing mode of operation, spatial/directionality configuration of transceivers may be optimized by controlling and/or adjusting configuration of beamforming and antenna arrangements, and selection and assignment of RF channels is based on SINR/SLNR measurement, see paragraph 0070);
configuring the terminal to transmit the data streams over the wireless communication channels in accordance with the assignments (data streams D1 and D2 are configured to transmit over different transceivers in accordance with the RF channels assignment, see paragraphs 0071, 0070); and
transmitting the data streams over the wireless communication channels (data streams such as Data 1 and Data 2 over different frequency channels, see paragraph 0067).
Moshfeghi may not explicitly show transmitting the data streams “to a platform server.”
However, Korotaev, in the same field of endeavor, teaches transmitting the data streams “to a platform server (data streams are transmitted from the proxy process to the proxy server, see paragraph 0040
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data streaming method of Moshfeghi to include transmitting the data streams “to a platform server” as taught by Korotaev so that it would allow diagnostic data or recommended settings to be advertised by the proxy server to clients periodically or at the time that an initial connection is established (see paragraph 0040).

Regarding claim 9, Moshfeghi discloses the non-transitory computer-readable storage medium of claim 8, the instructions when executed further causing the processor to perform steps including: 
responsive to a change in state of the terminal, updating the optimization to determine updated assignments (based on the device locations, the network management engine will dynamically configure, control and manage the distributed transceivers and associated antenna array, see paragraphs 0032, 0094); and
re-configuring the terminal based on the updated assignments (dynamically reconfigure, control and manage the transceivers and antenna array of the application device 111, see paragraphs 0032, 0094).

Regarding claim 10, Moshfeghi discloses the non-transitory computer-readable storage medium of claim 8, the instructions when executed further causing the processor to perform steps including:
responsive to a change in parameters of the wireless communications channels, updating the optimization to determine updated assignments (based on the collected link quality, communication environment information, propagated environment conditions, the network management engine will dynamically reconfigure, control and manage the distributed transceivers and associated antenna array, see paragraphs 0032, 0094); and
re-configuring the terminal based on the updated assignments (dynamically reconfigure, control and manage the transceivers and antenna array of the application device 111, see paragraphs 0032, 0094).

Regarding claim 11, Moshfeghi discloses the non-transitory computer-readable storage medium of claim 8, wherein the terminal comprises a mobile terminal, and wherein the optimization model is derived from a simulation of the terminal moving through an environment (device locations, see paragraphs 0032, 0094) and information describing available network infrastructure in the environment (propagation environment conditions, reflectors in the environment and their positions, transceiver/receiver locations, the number of application devices that are being communicated with, see paragraphs 0041).

Regarding claim 12, Moshfeghi discloses the non-transitory computer-readable storage medium of claim 8, wherein performing the optimization comprises optimizing for lowest latency or highest quality of service (application QoS requirements, see paragraph 0094).

Regarding claim 13, Moshfeghi and Korotaev disclose the non-transitory computer-readable storage medium of claim 8.
Moshfeghi may not explicitly show “obtaining the optimization model comprises receiving a configuration from the server platform via an application programming interface of an orchestrator of the terminal.”
However, Korotaev, in the same field of endeavor, teaches “obtaining the optimization model comprises receiving a configuration from the server platform via an application programming interface of an orchestrator of the terminal (proxy server provides diagnostic data or recommended settings to the application of the clients periodically or at the time that an initial connection is established in order to allow the application’s run routine to determine the number of data streams and connections, see paragraph 0040).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data streaming method of Moshfeghi to include transmitting the data streams “to a platform server” as taught by Korotaev so that it would allow the application to identify an optimal number of connections and data streams based on the information provided by the proxy server (see paragraph 0040).

Regarding claim 15, Moshfeghi discloses a computing system (system, see Fig. 5A, paragraph 0027) that communicates complementary data streams over a plurality of wireless communication channels (communicate data streams over different RF channels, see paragraph 0066), the computing device comprising: 
one or more data sources (same data for redundant communication of the same data stream, see paragraph 0092);
one or more communication interfaces associated with the plurality of wireless communication channels (a plurality of transceivers associated with the plurality of channels, see Fig. 5A, paragraphs 0065-0066); 
a processor (central processor and network management engine, see paragraphs 0027, 0038);
a non-transitory computer-readable storage medium storing instructions for determining assignments of the complementary data streams to the wireless communication channels, the instructions when executed by the processor causing the processor to perform steps comprising:
generating a plurality of complementary sets of data streams (some data streams carry different and some data streams carry the same data, see paragraph 0069), wherein the data streams within a complementary set represent redundant data from a common data source (some of the data streams comprises redundant/same data, see paragraphs 0069, 0092);
obtaining an optimization model for optimizing the assignments of data streams to the wireless communication channels (during the multiplexing mode of operation, data streams are communicated using corresponding carrier RF channels, see paragraphs 0067, 0066), the optimization model enforcing a constraint that data streams within a complementary set are assigned to at least two different wireless communication channels (data streams such as Data 1 and Data 2 are assigned over different frequency channels, see paragraph 0067);
performing an optimization based on the optimization model to determine the assignments (during a multiplexing mode of operation, spatial/directionality configuration of transceivers may be optimized by controlling and/or adjusting configuration of beamforming and antenna arrangements, and selection and assignment of RF channels is based on SINR/SLNR measurement, see paragraph 0070);
configuring the terminal to transmit the data streams over the wireless communication channels in accordance with the assignments (data streams D1 and D2 are configured to transmit over different transceivers in accordance with the RF channels assignment, see paragraphs 0071, 0070); and
transmitting the data streams over the wireless communication channels (data streams such as Data 1 and Data 2 over different frequency channels, see paragraph 0067).
Moshfeghi may not explicitly show transmitting the data streams “to a platform server.”
However, Korotaev, in the same field of endeavor, teaches transmitting the data streams “to a platform server (data streams are transmitted from the proxy process to the proxy server, see paragraph 0040).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data streaming method of Moshfeghi to include transmitting the data streams “to a platform server” as taught by Korotaev so that it would allow diagnostic data or recommended settings to be advertised by the proxy server to clients periodically or at the time that an initial connection is established (see paragraph 0040).

Regarding claim 16, Moshfeghi discloses the computing system of claim 15, the instructions when executed further causing the processor to perform steps including:
responsive to a change in state of the terminal, updating the optimization to determine updated assignments (based on the device locations, the network management engine will dynamically reconfigure, control and manage the distributed transceivers and associated antenna array, see paragraphs 0032, 0094); and
re-configuring the terminal based on the updated assignments (dynamically reconfigure, control and manage the transceivers and antenna array of the application device 111, see paragraphs 0032, 0094).

Regarding claim 17, Moshfeghi discloses the computing system of claim 15, the instructions when executed further causing the processor to perform steps including:
responsive to a change in parameters of the wireless communications channels, updating the optimization to determine updated assignments (based on the collected link quality, communication environment information, propagated environment conditions, the network management engine will dynamically reconfigure, control and manage the distributed transceivers and associated antenna array, see paragraphs 0032, 0094); and
re-configuring the terminal based on the updated assignments (dynamically reconfigure, control and manage the transceivers and antenna array of the application device 111, see paragraphs 0032, 0094).




Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (US Publication 2013/0094522 A1) in view of Nemiroff (US Publication 2010/0091888 A1).  
Regarding claim 7, Moshfeghi discloses the method of claim 1.
Moshfeghi may not explicitly show “the encoded streams comprise different encodings that differ in at least one of: different bit rates, different compression parameters, and different quality parameters.”
However, Nemiroff, in the same of performing multi-rate encoding, teaches “the encoded streams comprise different encodings that differ in different bit rates (multi-rate encoder is configured to transmit multiple encoded streams of the same video source stream at different bit rates, see abstract, paragraph 0072).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moshfeghi to include “the encoded streams comprise different encodings that differ in different bit rates” as taught by Nemiroff so that it would maximum the available bandwidth and minimize the disruption to viewing experience in situations involving requests for video data than can actually fit through the pipe (see paragraph 0009).

Regarding claim 14, Moshfeghi discloses the non-statutory computer-readable storage medium of claim 8.
Moshfeghi may not explicitly show “the encoded streams comprise different encodings that differ in at least one of: different bit rates, different compression parameters, and different quality parameters.”
However, Nemiroff, in the same of performing multi-rate encoding, teaches “the encoded streams comprise different encodings that differ in different bit rates (multi-rate encoder is configured to transmit multiple encoded streams of the same video source stream at different bit rates, see abstract, paragraph 0072).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moshfeghi to include “the encoded streams comprise different encodings that differ in different bit rates” as taught by Nemiroff so that it would maximum the available bandwidth and minimize the disruption to viewing experience in situations involving requests for video data than can actually fit through the pipe (see paragraph 0009).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (US Publication 2013/0094522 A1) in view of Korotaev et al. (US Publication 2017/0048328 A1), and in further view of Kotab (US Publication 2018/0218073 A1).
Regarding claim 18, Moshfeghi and Korotaev disclose the computing system of claim 15.
Moshfeghi may not explicitly show “the computing system comprises a connected vehicle system.”
However, Kotab teaches “the computing system comprises a connected vehicle system (a vehicle communication system for distributing and directing of media streams, see Fig. 8, paragraphs 0043, 0131, 0190).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data streaming method of Moshfeghi to include “the computing system comprises a stationary camera system” as taught by Kotab so that it would use a vehicle to have the ability to distribute media content, and control an infotainment system, mobile devices and other device associated with the vehicle (see paragraph 0133).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (US Publication 2013/0094522 A1) in view of Korotaev et al. (US Publication 2017/0048328 A1), and in further view of Wilshinsky et al. (US Publication 2018/0218073 A1).
Regarding claim 19, Moshfeghi and Korotaev disclose the computing system of claim 15.
Moshfeghi may not explicitly show “the computing system comprises a stationary camera system.”
However, Wilshinsky teaches “the computing system comprises a stationary camera system (multiple communication channels are established for transmission of data streams between an IP camera and network nodes, see paragraph 0073).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data streaming method of Moshfeghi to include “the computing system comprises a stationary camera system” as taught by Wilshinsky so that it would allow use the IP camera to optimize the transmission of the discrete pieces of data using multiple communication channels (see paragraph 0073).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (US Publication 2013/0094522 A1) in view of Korotaev et al. (US Publication 2017/0048328 A1), and in further view of Nemiroff (US Publication 2010/0091888 A1).  
Regarding claim 20, Moshfeghi and Korotaev disclose the computing system of claim 15.
Moshfeghi may not explicitly show “the encoded streams comprise different encodings that differ in at least one of: different bit rates, different compression parameters, and different quality parameters.”
However, Nemiroff, in the same of performing multi-rate encoding, teaches “the encoded streams comprise different encodings that differ in different bit rates (multi-rate encoder is configured to transmit multiple encoded streams of the same video source stream at different bit rates, see abstract, paragraph 0072).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moshfeghi to include “the encoded streams comprise different encodings that differ in different bit rates” as taught by Nemiroff so that it would maximum the available bandwidth and minimize the disruption to viewing experience in situations involving requests for video data than can actually fit through the pipe (see paragraph 0009).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471